470 N.W.2d 109 (1991)
In re the Petition for DISCIPLINARY ACTION AGAINST William G. MOSE, an Attorney at Law of the State of Minnesota.
No. C9-89-1076.
Supreme Court of Minnesota.
May 20, 1991.

ORDER
On July 18, 1989, this court placed respondent, William G. Mose, on supervised probation. Approximately one year later, this court suspended respondent indefinitely from the practice of law. On April 29, 1991, and while respondent still was suspended, the Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent has committed additional professional misconduct warranting further public discipline. The petition filed by the Director lists nine separate counts all of which contain some combination of the following allegations: that respondent failed to competently and diligently represent his clients; that respondent failed to adequately communicate with his clients; that respondent failed to account for or refund unearned retainer fees, excess fees and/or process server fees; that respondent failed to secure the consent of his clients before transferring client files; that respondent failed to protect the interests of his clients; and that respondent failed to comply with Rule 26, Rules on Lawyers Professional Responsibility, when this court indefinitely suspended respondent in July of 1990.
After the petition had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also withdrew his answer in this matter and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending *110 that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a 5 year minimum term of suspension, commencing with the date of respondent's indefinite suspension as ordered by this court on July 13, 1990.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, William G. Mose, hereby is suspended for a minimum of 5 years, commencing with the date of respondent's indefinite suspension as ordered by this court on July 13, 1990, pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That respondent shall not be eligible to petition for reinstatement until July 13, 1995.
3. That respondent's reinstatement shall be conditioned upon the following:
a. respondent's payment of costs in the amount of $750, plus interest;
b. respondent's compliance with Rule 26, Rules on Lawyers Professional Responsibility;
c. respondent's successful completion of the entire bar examination;
d. respondent's satisfaction of the continuing legal education requirement pursuant to Rule 18(e), Rules on Lawyers Professional Responsibility;
e. respondent's full compliance with the terms of this court's order of July 18, 1989;
f. respondent's refunding of the unearned retainer amounts listed in the stipulation.
4. That the conditioning of respondent's reinstatement upon refund of the above unearned retainer amounts is not dispositive of respondent's civil liabilities, if any, to the clients listed in the stipulation or any of respondent's other clients to whom respondent may owe unearned retainer amounts.